SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

531
CA 15-01046
PRESENT: CENTRA, J.P., LINDLEY, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF THE APPLICATION OF MELISSA C.
ENGLAND AND BENJAMIN K. CAMPBELL, AS PERSONAL
REPRESENTATIVES OF THE ESTATE OF HAZARD K.
CAMPBELL, SR., AND HSBC BANK USA, N.A., AS
CO-TRUSTEES, PETITIONERS-RESPONDENTS,
                                                  MEMORANDUM AND ORDER
FOR THE JUDICIAL SETTLEMENT OF THE INTERMEDIATE
ACCOUNT AS TRUSTEES OF TRUST BY MARJORIE KNOX
CAMPBELL, DATED DECEMBER 29, 1934, GRANTOR, FOR
THE BENEFIT OF HAZARD K. CAMPBELL, SR., MARJORIE K.
CAMPBELL AND GRACIA M. CAMPBELL, FOR THE PERIODS
FROM DECEMBER 29, 1934 TO NOVEMBER 5, 1972 AND
NOVEMBER 5, 1972 TO SEPTEMBER 24, 2011.
---------------------------------------------------
GRACIA E. CAMPBELL, CLARISSA VAIDA, AND HEATHER
BYRNE, RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


LAWRENCE J. KONCELIK, JR., EAST HAMPTON, FOR RESPONDENTS-APPELLANTS.

PHILLIPS LYTLE LLP, BUFFALO (AMANDA L. LOWE OF COUNSEL), FOR
PETITIONERS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered May 5, 2015. The order, among other things,
granted petitioners’ motion for attorneys’ fees and costs and denied
respondents’ cross motion to disgorge fees.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying that part of the motion
seeking attorneys’ fees and costs, and as modified the order is
affirmed without costs, and the matter is remitted to Supreme Court,
Erie County, for a determination of reasonable attorneys’ fees and
costs in accordance with the same memorandum as in Matter of HSBC Bank
USA, N.A. (Campbell) ([appeal No. 1] ___ AD3d ___ [May 5, 2017]).




Entered:    May 5, 2017                          Frances E. Cafarell
                                                 Clerk of the Court